         Case 1:20-cr-00369-LGS Document 29 Filed 08/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________x

UNITED STATES OF AMERICA,


              -v-
                                                            Case No.       20-CR-369 (LGS)
JOSE CESPEDES,

                  Defendant.                                ORDER
_______________________________________x

       WHEREAS JOSE CESPEDES, the Defendant, was arrested on July 22, 2020 and was
presented on July 23, 2020 before United States Magistrate Judge Barbara C. Moses after which
he was ordered detained.

       On August 24, 2020 a detention hearing was conducted before the Honorable Lorna G.
Schofield pursuant to 18 U.S.C. § 3142. With the consent of the Defendant, the Government and
the Defense, the hearing was conducted by video during which all parties were present.

        IT IS HEREBY ORDERED that the defendant shall be released from the Essex County
Correctional Facility on a bond in the amount of $750,000.00 (Seven hundred and fifty thousand
dollars), upon the satisfaction of the following conditions:


       1. The bond will be secured by signatures from the following suretors:

          Graciela Cabrera
          Vanessa Cespedes
          Juliana Cespedes
          Jasmary Tineo

       2. The bond will be further secured by the posting of the properties located at:

          115 Young Avenue, Yonkers, New York 10710
          55 Palisades Avenue, Yonkers, New York 10710
          407 Villas Ct. Chester, Virginia 23836

       3. The Defendant will be subject to Pre-Trial Supervision as directed by Pre-Trial
          Services.

       4. The Defendant will participate in drug/alcohol treatment as directed by Pre-Trial
          Services.
           Case 1:20-cr-00369-LGS Document 29 Filed 08/24/20 Page 2 of 2




         5. The Defendant will not illegally possess any drugs or other substances.

         6. Defendant’s travel will be restricted to the Southern and Eastern Districts of New York.

         7. Defendant will surrender his passport to Pre-Trial Services and is prohibited from
            applying for a passport or other international travel document.

         8. Defendant will refrain from any contact with his co-defendant, Jason Pichardo unless
            in the presence of both his and Mr. Pichardo’s counsel.

         9. Defendant will not possess a dangerous weapon including a firearm or explosive
            device.

        IT IS FURTHER ORDERED that with respect to the properties being posted to secure the
Defendant’s release, the Confessions of Judgment for the above properties shall be filed in the
respective counties in which they are located no later than two weeks from the date hereof, to wit,
September 7, 2020. Upon satisfaction of the remaining conditions, the Defendant can be released
prior to the filing of the Confessions of Judgment.




Dated:          August 24, 2020 New
                York, New York

                                                              ____________________________
                                                              The Honorable Lorna G. Schofield
                                                              United States District Judge
                                                              Southern District of New York
